Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
A lo largo de los años que hemos desempeñado la fun-ción judicial nunca hemos tenido dificultad en determinar, *315y decretar, la culpabilidad de un imputado de delito siem-pre que la culpabilidad de éste haya quedado demostrada conforme los dictados de nuestra Constitución, esto es, más allá de duda razonable, y siempre que ello haya sido de-mostrado luego de la celebración de un juicio justo e imparcial.
Por otro lado, tampoco hemos objetado la imposición de una pena, por severa que ésta pueda parecer de momento, siempre que la misma guarde una proporción razonable con el acto criminoso cometido por el imputado de delito; esto es, siempre que la misma no sea cruel e inusitada.
Y es que ello no puede ser de ninguna otra forma. Esto es, el que comete un acto prohibido por nuestro ordena-miento jurídico tiene que, y debe, sufrir las consecuencias o penas pautadas, de antemano, por dicho ordenamiento en protección del bienestar general de nuestra ciudadanía; bienestar que, en última instancia, constituye el “norte” de todas nuestras actuaciones judiciales.
Ahora bien, siempre hemos estado prestos a alzar nues-tra voz de protesta ante situaciones en que se pretende separar de la sociedad a personas acusadas de delito cuya culpabilidad no ha sido demostrada según lo establece nuestro ordenamiento jurídico o en situaciones en que, in-dependientemente de la calidad y suficiencia de la prueba con que cuenta el Estado contra esa persona, se ha preten-dido privar de la libertad a alguien utilizando para ello medios o procedimientos que resultan violatorios del de-bido proceso de ley.
El afán o propósito de proteger a la ciudadanía contra la cruel ola criminal que desgraciadamente azota a nuestra Isla no puede servir de excusa para la violación de los prin-cipios, elementales y básicos, que establece nuestra Cons-titución, y demás leyes, en protección, precisamente, de esa ciudadanía. "El fin”, después de todo, “no justifica los medios”. Tampoco puede menospreciarse una “voz de *316protesta”. Resulta procedente recordar, a esos efectos, las elocuentes palabras, expresadas en 1945, de Martin Nie-moller:
En Alemania, los nazis primero persiguieron a los comunis-tas, pero yo, como no era comunista, no protesté. Más tarde vinieron tras los judíos pero como yo no era judío, no protesté. Luego, comenzaron a perseguir a los miembros de las uniones obreras, mas como yo no estaba unionado, no protesté. Más adelante la persecución se tornó contra los católicos, pero siendo yo protestante, no tuve por qué protestar. Luego vinie-ron por mí. Para entonces ya no había nadie que protestara por ninguno otro. Asegurémosnos de que tal cosa no vuelva a suceder.
En esta dura, pero noble, lucha por proteger a la ciuda-danía de los desmanes de algunos de sus integrantes y, a la misma vez, en protección de los derechos garantizados por nuestra Constitución, todos los funcionarios seleccionados para participar en la misma tienen que, por necesidad, des-cargar sus funciones y obligaciones de manera valiente y responsable. Esto es, el legislador, el fiscal, el juez y, en muchas ocasiones, los ciudadanos que participan como ju-rados en los juicios criminales, no pueden rehuir sus par-ticulares responsabilidades y pretender que el otro realice el trabajo que, conforme nuestro ordenamiento, le corres-ponde a él llevar a cabo.
Por otro lado, tampoco debe ser permitido que un fun-cionario invada el campo de acción que le corresponde al otro. En otras palabras, y en lo pertinente al caso ante nuestra consideración, ni el fiscal puede pretender que el juez haga su trabajo ni este último está facultado para invadir y llevar a cabo las funciones que, por ley, le corres-ponden al primero. Cada cual, repetimos, debe mantenerse dentro de los parámetros que establece la Constitución, y demás leyes, del Estado Libre Asociado de Puerto Rico.
El presente caso es un ejemplo de una situación que no debe acontecer y que este Tribunal no puede permitir que suceda. No obstante la buena intención tras las actuacio-*317nes que hoy revisamos y no empece lo odioso del delito cometido, este Tribunal tiene la obligación de revisarlas y corregir la violación del debido procedimiento de ley cometida. La mayoría de los integrantes del Tribunal así no lo ha entendido procedente. Discrepamos; es por eso que disentimos.
En un allanamiento efectuado el 5 de octubre de 1994, por agentes de la Policía de Puerto Rico en una residencia localizada en el Barrio Joyuda del pueblo de Cabo Rojo, se ocupó por éstos una (1) bolsa conteniendo la droga narcó-tica conocida como cocaína (4.24 gramos) y diecinueve (19) bolsas conteniendo picadura de marihuana (7,615.1 gramos).
En relación con la ocupación de las referidas sustancias controladas, el Estado radicó denuncias contra los aquí pe-ticionarios, Rafael Gastón Torres y José L. Vigo Cancel, en los cuales le imputó, a cada de uno de ellos y en relación con la marihuana, una (1) supuesta violación a las dispo-siciones del Art. 401 de la Ley de Sustancias Controladas de. Puerto Rico, 24 L.P.R.A. see. 2401, y una (1) supuesta violación, a cada uno de ellos y en relación con la cocaína, de las disposiciones del citado Art. 401 de la referida ley; esto es, posesión de ambas drogas con la intención de dis-tribuir las mismas.
Celebrada la correspondiente vista preliminar, que esta-blece la Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, el magistrado que presidió la misma procedió a de-terminar causa probable contra ambos imputados, en rela-ción con la marihuana, por violación al mencionado Art. 401, y causa probable, en relación con la cocaína, contra ambos imputados por violación al Art. 404 de la referida Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2404. En otras palabras, y en relación con la cocaína, *318el magistrado redujo el cargo de “posesión con intención de distribuir” al cargo menor de “posesión simple”.
Radicados los correspondientes pliegos acusatorios por el Estado ante la Sala de Mayagüez del antiguo Tribunal Superior de Puerto Rico, el día pautado para el juicio las partes le informaron al referido foro judicial que habían llegado a una “alegación pre-acordada”, conforme la cual el Estado estaba en disposición de reducir el cargo por viola-ción al Art. 401, ante, a una infracción al Art. 404, ante, en relación con la marihuana, a cambio de que los imputados hicieran alegación de culpabilidad por violación a las dis-posiciones del Art. 404 de la Ley de Sustancias Controla-das de Puerto Rico, ante, tanto en relación con el cargo por marihuana como por el de cocaína.
Es importante señalar que, conforme admite el propio juez sentenciador(1) dicha alegación preacordada fue apro-bada por el Fiscal del Distrito dé Mayagüez. En adición, procede enfatizar el hecho de que igualmente se acepta por dicho magistrado que el referido acuerdo no incluía reco-mendación de sentencia y el hecho de que ni las partes le ofrecieron al tribunal información adicional alguna res-pecto al caso ni dicho foro requirió de las partes informa-ción adicional alguna(2) Una vez aceptado el acuerdo por el tribunal, y luego del juez examinar personalmente a los imputados y haber aceptado sus respectivas alegaciones de culpabilidad, dicho foro refirió a los imputados para “estu-dio e informe” respecto a la posibilidad de éstos recibir los beneficios de una sentencia suspendida.
Así las cosas, y pendiente los imputados de ser senten-ciados, el tribunal de instancia emitió, motu proprio, con fecha de 24 de febrero de 1994 una sorprendente “Orden”. En la misma, y en adición a lo antes señalado, el magis-trado señaló que, con posterioridad al día en que los impu-tados hicieran alegación de culpabilidad, los “fiscales que *319atendieron el caso nos informaron ... por primera vez que la sustancia controlada imputada en uno de los cargos (marihuana) tenía un peso que excedía las diez y ocho (18) libras’(3) {Exhibit VII, pág. 18) y que ese "dato” era desco-nocido por el tribunal al "recibir y aceptar” la alegación preacordada.
En consideración —alegadamente— al hecho de que dicho juez no tenía "autoridad para dejar sin efecto [la] ale-gación de culpabilidad presentada y aceptada” {Exhibit VII, pág. 19), por razón de que, si lo hacía, ello "impediría el nuevo proceso [por razón de] la defensa de doble exposi-ción” (id.), el foro de instancia le ordenó al Estado que le sometiera copia de su expediente y les ordenó a las partes que mostraran causa por la cual dicho foro no debía "con-siderar como circunstancia agravante, los hechos relacio-nados y en particular, la cantidad de sustancia controlada ocupada ...”. Id. Las partes comparecieron por escrito al respecto.
Conforme surge de la “minuta” que recoge los procedi-mientos acaecidos ante el tribunal de instancia el día de la imposición de las sentencias, el juez sentenciador —no obs-tante aceptar que en el informe presentencia, que se había rendido en cuanto a ambos acusados, se recomendaba la concesión de una sentencia suspendida a éstos y del hecho de que dicha recomendación no fue objetada por el Estado en dicha vista— no sólo le negó los beneficios de una pro-batoria a dichos imputados sino que dictaminó que las pe-nas impuestas fueran cumplidas en forma consecutiva en-tre sí. Un análisis del contenido de dicha “minuta” revela que la única razón para esta determinación judicial lo fue la “cantidad de droga ocupada ...”.
Inconforme, los aquí peticionarios acudieron ante el Tribunal de Circuito de Apelaciones, Circuito Regional de Ma-yagüez, imputándole al tribunal de instancia haber errado *320al denegarle los beneficios de una sentencia suspendida y al “dictar las sentencias con agravantes”. Dicho tribunal de apelaciones, mediante Resolución de 20 de junio de 1995,(4) se negó a expedir el auto de certiorari radicado. Su razón de decidir, en síntesis y en lo pertinente, fue a los efectos de que la concesión, o no, de los beneficios de una sentencia suspendida, es una decisión que es discrecional del juez sentenciador. Por otro lado, determinó dicho foro apelativo que “[l]a presencia de circunstancias agravantes puede ser levantada motu proprio por el Tribunal [sentenciador]”. Exhibit I, pág. 5.
No conforme, naturalmente, con la referida determina-ción judicial, acudieron ante este Tribunal —vía certiora-ri— Rafael Gastón Torres y José L. Vigo Cancel en revisión de la misma. En el recurso que, a esos efectos, radicaran le imputaron al mencionado tribunal apelativo haber errado al:
1. ... confirmar la sentencia dictada por el Honorable Tribunal de Instancia, Sala Superior de Mayagüez, que negó los be-neficios de una sentencia suspendida a los peticionarios aún cuando los informes del oficial probatorio recomendaban una libertad a prueba, el Ministerio Público y la Policía no tenían objeción a la misma.
2. ... confirmar la sentencia dictada por el Honorable Tribunal de Instancia, Sala Superior, el cual dictó sentencia en uno de los casos con agravantes, contra cadá acusado a pesar de que no había desfilado prueba sobre los mismos. Petición, pág. 6.
Mediante Resolución, de 22 de septiembre de 1995, una Sala Especial de Verano de este Tribunal(5) denegó, de ma-nera unánime, el recurso radicado. Inconformes, Gastón Torres y Vigo Cancel solicitaron reconsideración. El Pleno *321del Tribunal entendió igualmente procedente denegar la misma. No estamos de acuerdo. Veamos porqué.
h-H i — i
En fecha relativamente reciente este Tribunal reiteró el principio de que nuestro ordenamiento jurídico “encomien-da al Poder Ejecutivo el deber de implantar las leyes pena-les”; esto es, y dicho de manera más sencilla, son “los fis-cales adscritos al Departamento de Justicia quienes tienen la función de procesar a todos los delincuentes por los crí-menes y delitos de que pueda conocer bajo la autoridad y en representación del Estado Libre Asociado de Puerto Rico”. Pueblo v. Quiñones, Rivera, 133 D.P.R. 332, 338 (1993).(6) Véanse, en adición: Pueblo v. González Malavé, 116 D.P.R. 578, 583 (1985); Pueblo v. Tribunal Superior, 94 D.P.R. 59, 65 (1967).
Como surge de la relación de hechos que hiciéramos en el presente caso —y en relación con la droga narcótica co-nocida como marihuana— el Estado obtuvo una determi-nación de causa probable, en vista preliminar, que le auto-rizó a radicar contra los aquí peticionarios un pliego acusatorio mediante el cual le imputó a éstos una violación a las disposiciones del Art. 401 de la citada Ley de Sustan-cias Controladas de Puerto Rico; esto es, posesión de la marihuana con intención de distribuir la misma. Examina-dos los hechos específicos del caso, dicha determinación pa-rece ser, prima facie, correcta. Ello así ya que se trata, como hemos visto, de diecinueve (19) libras de marihuana; de la cual cantidad, ciertamente, razonablemente se puede inferir la intención de distribuir la misma.
Qué razón tuvo el Estado, representado por el Fiscal del Distrito de Mayagüez, para acceder a reducir en estas cir-cunstancias el cargo del Art. 401, ante, al Art. 404, ante, *322realmente no lo sabemos. Pueden, naturalmente, haber sido varias; entre ellas, y a manera de ejemplo, la de que el caso podía “perderse” por razón de la existencia de “defectos” en la orden de registro y allanamiento expedida, y diligen-ciada, en el mismo.
Ahora bien, independientemente de cuál haya sido la razón, lo cierto es que el Estado accedió a reducir el cargo; ello no obstante la existencia de las diecinueve (19) libras de marihuana. Ese hecho, de por sí, “elimina” —por decirlo así— la importancia de la “existencia” de dichas diecinueve (19) libras. Esto es, una vez el fiscal redujo el cargo, poco importa desde un punto de vista jurídico que se trate de una (1) libra que de diecinueve (19) libras de marihuana. Ello así ya que el Poder Ejecutivo —quien es el que tiene la obligación y responsabilidad de procesar a los infractores de las leyes— acudió ante el foro judicial y formalmente le “informó” a éste que, únicamente, contaba con prueba para sostener un caso por posesión simple de marihuana.
El tribunal de instancia pudo, en ese momento, haber inquirido un poco más y haberse negado a aceptar esa re-ducción en el delito, esto es, pudo no haber aceptado la alegación de culpabilidad por el delito menor incluido. No lo hizo. Tampoco solicitó información adicional al respecto en ese momento. Esto es, pudiendo haber inquirido sobre ello en esa etapa de los procedimientos, no le importó la cantidad de droga envuelta en el caso. Los acusados, por otro lado, estuvieron en disposición de declararse culpables bajo ese acuerdo; obviamente, no quisieron arriesgarse a entrar a juicio y ser encontrados culpables del delito mayor originalmente imputado.
Las partes no hicieron recomendación alguna al tribunal de instancia ni sobre la sentencia a imponerse ni sobre la concesión, o no, de una sentencia suspendida a los im-putados de delito. Se sobreentiende, sin embargo, que es-tando el Estado, y ellos, en disposición de dar por termi-nado el caso sin la celebración de un proceso —en el que, *323naturalmente, desfilaría prueba— la concesión o no de dicho beneficio dependía exclusivamente del informe que so-bre ellos rindiera el oficial probatorio. Así es que se enfoca y se entiende esta situación, a diario, en la práctica de la profesión a nivel de instancia. No puede ser de otra manera. No habiendo desfilado prueba, el único “elemento” que tiene el juez para hacer esa determinación lo es el re-ferido informe del oficial probatorio.
Pero, ¿qué sucedió? Los señores fiscales —de manera ex parte, esto es, a espaldas de la defensa— se comunican con el juez sentenciador y le informan de la cantidad de marihuana envuelta en el caso. Así lo admite, ingenuamente, el magistrado en la sorprendente orden que emitiera con pos-terioridad al momento en que los imputados se declararon culpables. ¿Qué “importancia” tiene esta situación?
En primer lugar, dicha acción de parte de los fiscales y del juez sentenciador puede, inclusive, ser violatoria del Código de Ética Profesional y Judicial, los cuales prohíben la comunicación ex parte de los abogados de una parte con el magistrado a cargo del caso. Véanse: Canon XXV del Código de Ética Judicial, 4 L.P.R.A. Ap. IV-A; Cánones 5 y 11 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.
En segundo lugar, la acción del juez sentenciador al emitir la orden, luego de enterarse de dicho hecho, de-muestra sin lugar a dudas que la denegatoria de probato-ria a los peticionarios tuvo como base, únicamente, la can-tidad de droga envuelta en el caso; hecho que dicho magistrado no debió de tomar en consideración en vista de la acción del Estado de reducir el cargo criminal, original-mente imputado, a uno de posesión simple.
Es posible, naturalmente, que el juez sentenciador —por razones de consciencia— entendiera que no podía conceder una probatoria en esas circunstancias, esto es, estando envuelta una cantidad de diecinueve (19) libras de marihuana. Si es que ello es así, entonces su deber , era relevar a los peticionarios de la alegación preacordada *324—esto es, de su alegación de culpabilidad— y señalar el caso para juicio. La razón o fundamento que brindó el juez para así no actuar —la de doble exposición— es una no necesariamente correcta en derecho. Véanse: Pueblo v. Martínez Torres, 127 D.P.R. 466 (1990); U.S. v. Santiago Soto, 825 F.2d 616 (1er Cir. 1987). De todas formas, y aun asumiendo lo contrario, no tenemos duda sobre el hecho de que, de los acusados haber sido apercibidos de la “forma de pensar” del juez sentenciador, éstos hubieran estado en disposición de solicitar que se les relevase de la alegación preacordada; en cuya situación no podrían, posterior-mente, levantar la defensa de doble exposición.
¿Cuál es, en resumen, la situación hoy ante nuestra con-sideración? No hay duda de que las personas, convictas por una infracción al Art. 404 de la Ley de Sustancias Contro-ladas de Puerto Rico, ante, cualifican, prima facie, para recibir los beneficios de una sentencia suspendida. La con-vicción en el presente caso se decretó a base de una alega-ción de culpabilidad; esto es, el juez sentenciador no escu-chó prueba alguna. El informe rendido por el oficial probatorio respecto a los aquí peticionarios, conforme aceptó el propio juez sentenciador, es favorable a ambos. El único fundamento del referido juez sentenciador para de-negar la probatoria, según ello surge de la “minuta” del acto de imposición de sentencia, lo es la cantidad de droga envuelta; hecho del cual obtiene conocimiento dicho juez de manera impropia y hecho que, de todas formas, no debió utilizar en apoyo de su determinación en vista de la acción afirmativa del Estado de reducir el cargo imputado.
Al considerar ese hecho para la imposición de la senten-cia, el juez sentenciador invadió el campo de acción del Ministerio Público, representante del Poder Ejecutivo, ya que mediante su acción lo que realmente está haciendo es cuestionando la sabiduría de la determinación del Fiscal de reducir el delito de posesión con intención de distribuir a uno de posesión simple. Ello le está vedado al magistrado *325por cuanto, repetimos, la decisión de por cuál delito se pro-cesa a un ciudadano le corresponde, en su origen, al Poder Ejecutivo. Pueblo v. Quiñones, Rivera, ante. En consecuen-cia, la negativa de concesión de probatoria de parte del tribunal —basada, de manera exclusiva, en la cantidad de droga ocupada— constituye un abuso de discreción. Como expresáramos en Pueblo v. Ortega Santiago, 125 D.P.R. 203, 211-217 (1990):
Discreción, naturalmente, significa tener el poder para deci-dir en una u otra forma, esto es, para escoger entre uno o varios cursos de acción. En el ámbito judicial, sin embargo, el mencio-nado concepto “no significa poder para actuar en una forma u otra, haciendo abstracción del resto del Derecho ...”. (Enfasis suplido.) Pueblo v. Sánchez González, 90 D.P.R. 197, 200 (1964).
No resulta fácil precisar cuándo un tribunal de justicia incu-rre en un abuso de discreción. No tenemos duda, sin embargo, de que el adecuado ejercicio de la discreción judicial está inexorable e indefectiblemente atado al concepto de la razonabilidad. Como expresáramos en Pueblo v. Sánchez González, ante, pág. 200, “[discreción es, pues, una forma de razonabilidad apli-cada al discernimiento judicial para llegar a una conclusión justiciera ...”. (Enfasis suplido.)
El abuso de discreción se puede manifestar de varias maneras en el ámbito judicial. Se incurre en ello, entre otras y en lo pertinente, cuando el juez, en la decisión que emite, no toma en cuenta e ignora, sin fundamento para ello, un hecho material importante que no podía ser pasado por alto; cuando por el contrario el juez, sin justificación y fundamento alguno para ello, le concede gran peso y valor a un hecho irrelevante e inma-terial y basa su decisión exclusivamente en el mismo; o cuando, no obstante considerar y tomar en cuenta todos los hechos ma-teriales e importantes y descartar los irrelevantes, el juez livia-namente sopesa y calibra los mismos.
En relación con lo antes expresado, debe mantenerse pre-sente que —si bien es cierto que es sobre los hombros de los señores jueces de instancia sobre los cuales recae, de manera inicial y principal, la decisión de conceder o no a un convicto de delito los beneficios de una sentencia suspendida y que, de or-dinario, respetaremos la decisión que en el ejercicio de esa dis-creción judicial ellos emitan— la amplia discreción judicial que *326dichos magistrados poseen en esta clase de situaciones no es una ilimitada y absoluta. En consecuencia, este Tribunal estará siempre presto a entender en todo caso en que, a nuestro juicio, el juez de instancia haya incurrido en un abuso de discreción al denegar, o conceder, a un convicto de delito los beneficios de una sentencia suspendida. Pueblo v. Sánchez González, ante; Pueblo v. Laboy, 110 D.P.R. 164 (1980). El presente caso es un vivo ejemplo de ello.
El juez, so pretexto de ejercer su discreción, no puede olvi-darse de, ni relegar a un segundo plano, los mandatos y dicta-dos de nuestra Constitución y el de las leyes, pertinentes a la cuestión en controversia, que han tenido a bien promulgar los funcionarios de las Ramas Legislativa y Ejecutiva, debida-mente electos por este Pueblo. Los tribunales estamos autori-zados a interpretar las leyes cuando, entre otras, éstas no son claras o concluyentes sobre un punto en particular; cuando el objetivo, al realizarlo, es el de suplir una, laguna en la misma; o cuando, con el propósito de mitigar los efectos adversos de la aplicación de una ley a una situación en particular, la justicia así lo requiere. Estamos impedidos, sin embargo, de obviar los mandatos claros y específicos de una ley cuando la misma es constitucionalmente válida. Debido a lo anterior es que ni los magistrados de instancia ni este Tribunal están facultados para descartar de un plumazo las disposiciones de la Ley de Senten-cias Suspendidas —en específico, las del parcialmente antes transcrito Artículo 2— al enfrentarse a una situación en que deben decidir si le conceden o no los beneficios de una sentencia suspendida a un convicto de delito.
Los magistrados de instancia deben mantener presente que la determinación de conceder o no a un convicto de delito los beneficios de la Ley de Sentencias Suspendidas es una suma-mente delicada e importante que requiere el ejercicio de un alto grado de sensibilidad judicial. En la misma está en juego, nada más y nada menos que la libertad de un ser humano quien no obstante haber sido convicto de la comisión de un delito, tiene por mandato legislativo —y sujeto al ejercicio de una juiciosa y sana discreción judicial— la oportunidad de regenerar su vida dentro de la libre comunidad y así convertirse en un ciudadano útil para nuestra sociedad. (Enfasis suplido y en el original.)
*327f — i h-H
El presente caso ciertamente causa un “mal sabor y una gran intranquilidad en nuestra conciencia judicial. Da la impresión el mismo de que los representantes del Es-tado, temerosos de perder el caso, engañaron a los peticio-narios para que se declararan culpables. Dicha impresión está basada en, y cobra fuerza cuando consideramos, la acción del Estado de reducir el cargo imputado, no infor-mar al tribunal de instancia en ese momento sobre la can-tidad de droga envuelta, y, luego, informarle al juez sen-tenciador, de manera ex parte, sobre la misma. Así no se litiga; al tribunal, se acude, siempre, con las manos limpias.
El que triunfa en un tribunal de justicia debe de ser aquel al que le asiste la razón, no el que pretende o resulta ser el más listo o “jaiba”.(7)

(1) Véase: “Orden”, de 24 de febrero de 1995, emitida por el juez sentenciador.


(2) íbid.


(3) Para ser exactos, aproximadamente, una (1) libra más; esto es, diecinueve (19) libras.


(4) Panel integrado por el Juez Brau Ramírez, como su Presidente, y los Jueces Colón Birriel y Rodríguez Maldonado.


(5) Compuesta por el Juez Presidente Señor Andréu García, y los Jueces Asocia-dos Señor Negrón García, Señor Hernández Denton y Señor Corrada Del Río.


(6) 93 J.T.S. 72.


(7) No entramos a discutir, por considerarlo innecesario, el punto de si el juez sentenciador tenía facultad para —sin la celebración de una vista— imponer las sentencias “con agravantes”. Véanse: E.L. Chiesa, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. III, See. 33.5, págs. 549-552; Pueblo v. Castro Muñiz, 118 D.P.R. 625, 636 (1987); Pueblo v. González Olivencia, 116 D.P.R. 614, 618 (1985); Pueblo v. Santiago Ácosta, 121 D.P.R. 727, 743 (1988).